NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3094-19T4

LINDSEY SENGEBUSH,

          Plaintiff-Appellant,

v.

HOUSE VALUES REAL
ESTATE SCHOOL, LLC
d/b/a RE/MAX HOUSE
VALUES, RALPH FUCCI
and MICHAEL A. LUZZI,

     Defendants-Respondents.
___________________________

                   Argued December 15, 2020 – Decided February 2, 2021

                   Before Judges Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Morris County, L-2463-19.

                   Michael A. Spizzuco argued the cause for appellant
                   (Brach Eichler, LLC, attorneys; Anthony M. Rainone,
                   of counsel and on the briefs; Michael A. Spizzuco, on
                   the briefs).
             Aaron C. Schlesinger argued the cause for respondents
             (Peckar & Abramson, PC, attorneys; Aaron C.
             Schlesinger, on the brief).

PER CURIAM

      Plaintiff Lindsey Sengebush appeals from an April 2, 2020 amended order

that dismissed her complaint without prejudice and effectively compelled

arbitration. In entering that order, the trial court also dismissed plaintiff's claims

under the New Jersey Law Against Discrimination (LAD), N.J.S.A. 10:5-1 to

49, holding that plaintiff was an independent contractor and not an employee.

      We hold that plaintiff was required to arbitrate the claims in her complaint.

Nevertheless, we vacate the April 2, 2020 order and remand with direction that

a new order be entered. The new order shall compel mediation and arbitration

and stay the civil action pending the conclusion of those proceedings. Finally,

we vacate the ruling that plaintiff was an independent contractor because that

issue should be determined by the arbitrator.

                                          I.

      The facts relevant to compelling mediation and arbitration are established

by the record. Plaintiff was licensed in New Jersey as a real estate salesperson.

Defendant House Values Real Estate School, LLC d/b/a Re/Max House Values

(Re/Max HV) is a real estate brokerage company located in Mt. Arlington, New


                                                                              A-3094-19T4
                                          2
Jersey. Re/Max HV is a franchise of Re/Max New Jersey, with the right to use

the "Re/Max" trademarks. Defendants Ralph Fucci and Michael Luzzi own

Re/Max HV.

        In March 2016, plaintiff entered into an agreement to act as an exclusive

real estate sales associate for Re/Max HV (the Agreement). The Agreement

stated that Re/Max HV was retaining plaintiff as an "independent contractor"

and plaintiff was not an employee of Re/Max HV.

        The Agreement's ninth paragraph contains an arbitration provision that

requires the parties to mediate and, if not resolved by mediation, to arbitrate all

disputes, including disputes concerning the Agreement and plaintiff's

relationship with Re/Max HV. Specifically, the Agreement states in relevant

part:

              B.     Agreement to Mediate and Arbitrate Disputes.
              Except as provided in Paragraph 9.D. below, [plaintiff]
              hereby agrees to cooperate with [Re/Max HV] by
              supporting and fully participating in all efforts to
              resolve disputes, complaints and other problems
              (hereafter collectively called "Dispute(s)") that arise:
              (i) out of this Agreement; (ii) out of [plaintiff's]
              conduct, activities or services as a real estate licensee;
              (iii) out of any transaction in which [plaintiff] is
              involved, or (iv) out of [plaintiff's] relationship with the
              RE/MAX Network or any RE/MAX affiliate
              (including, without limitation, [Re/Max HV] or any
              other RE/MAX office, Regional or any other RE/MAX
              region, International, any other RE/MAX Sales

                                                                             A-3094-19T4
                                           3
            Associate or any officers, shareholders, directors,
            employees, agents or affiliates of any of the foregoing).
            [Plaintiff] agrees to cooperate in the resolution of such
            Disputes through mediation and, if not successfully
            resolved, then through binding arbitration in
            accordance with the provisions of Subparagraph 9.C.
            below. [Plaintiff] makes the foregoing commitment
            with full knowledge that by agreeing to submit Disputes
            to binding arbitration, [plaintiff] is agreeing not to
            resort to the courts or the judicial system and waiving
            [plaintiff's] rights to do so. If any other necessary party
            to any Dispute refuses to arbitrate and is not bound by
            agreement to do so or cannot be compelled to do so on
            other grounds, or if [Re/Max HV] and [plaintiff]
            working in cooperation cannot persuade other
            necessary parties to agree on a mediation and
            arbitration system, then the foregoing commitment by
            [plaintiff] to mediate and/or arbitrate that particular
            Dispute shall be of no force or effect.

            C.    Dispute Resolution Procedure. The Dispute shall
            be submitted to an alternative mediation and arbitration
            system mutually acceptable to the parties to the
            Dispute. If the parties cannot agree on an alternative
            mediation and arbitration system, then the Dispute shall
            be submitted to the American Arbitration Association
            ("AAA") for mediation and, if unsuccessful, for
            binding arbitration, in accordance with AAA's
            Commercial Medication [sic] Rules or Commercial
            Arbitration Rules, as applicable.

Under the exception in paragraph 9.D of the Agreement, the parties agreed that

they would not be required to mediate or arbitrate disputes concerning the

Re/Max trademarks, copyrights, trade secrets or "other proprietary rights"

owned by Re/Max International, Inc. or Re/Max of New Jersey.

                                                                          A-3094-19T4
                                        4
      Plaintiff worked as a real estate sales associate for Re/Max HV from April

2016 until July 30, 2019, when she was terminated.           To effectuate her

termination, Re/Max HV sent plaintiff a written notice on May 31, 2019, that

her relationship with Re/Max HV was being terminated sixty days after she

received the notice.

      In November 2019, plaintiff sued Re/Max HV, Fucci, and Luzzi

(collectively, defendants).   She asserted that she had been terminated in

retaliation for complaining about sexual harassment and sexual assaults by

Fucci. Her complaint asserted seven causes of action: (1) a hostile work

environment in violation of LAD; (2) gender discrimination in violation of LAD;

(3) aiding and abetting discrimination in violation of LAD; (4) retaliation in

violation of LAD; (5) intentional infliction of emotional distress; (6) civil

conspiracy; and (7) common law assault and battery.

      Defendants moved to dismiss the complaint under Rule 4:6-2(a), alleging

that the court "lacked jurisdiction of the subject matter based on an agreement

to arbitrate[.]" In the alternative, defendants moved to dismiss the complaint

under Rule 4:6-2(e), contending that it failed to state claims upon which relief

could be granted.




                                                                        A-3094-19T4
                                       5
      After hearing oral arguments, the trial court issued a written opinion and

order on March 9, 2020, dismissing plaintiff's complaint without prejudice

"pursuant to [Rule] 4:6-2[.]"      On April 2, 2020, the court amended and

superseded the March 9, 2020 order. The April 2, 2020 order iterated the

paragraph dismissing the complaint without prejudice and added a paragraph

stating that if any necessary party to the dispute who is not bound by the

Agreement refuses to arbitrate, then plaintiff "may move to reinstate her

complaint by formal motion. Effectively then, the proceedings in this case are

stayed pending mediation/arbitration." 1

      In its written opinion, the trial court reasoned that the arbitration provision

in the Agreement covered all of plaintiff's claims against defendants. In that

regard, the trial court held that the language "not to resort to the courts or the

judicial system" was a broad waiver and waived the right to a jury trial and the

right to pursue statutory claims, including LAD claims, in a court. The trial

court also went on to hold that plaintiff was an independent contractor and,

therefore, she could not assert claims under LAD.



1
   This new provision apparently was added to address the last sentence in
paragraph 9.D of the Agreement. We note that there is no contention that there
is a necessary party not bound by the Agreement and, thus, this language does
not appear to be relevant to this appeal.
                                                                             A-3094-19T4
                                         6
                                       II.

      On appeal, plaintiff makes three arguments: (1) the arbitration provision

in the Agreement did not waive her right to a jury trial or to pursue statutory

claims in a court; (2) the trial court erred in ruling that she was an independent

contractor; and (3) the trial court should not have considered the Agreement

without treating the motion as a motion for summary judgment.

      We hold that the parties' arbitration agreement was broad enough to waive

plaintiff's right to a jury trial or to pursue statutory claims in a court. We,

however, vacate the April 2, 2020 order because the trial court should have

entered an order staying the action and compelling mediation and arbitration

under the Agreement. Consequently, we remand for the entry of a new order.

We also agree that the trial court erred in holding that plaintiff was an

independent contractor. Under the parties' arbitration agreement, that is an issue

to be determined by the arbitrator.

                                       A.

      Defendants' motion should have been treated as a motion to compel

arbitration. See N.J.S.A. 2A:23B-7; 9 U.S.C. § 3; see also R. 4:5-4 (stating that

arbitration is an affirmative defense). We treat orders compelling or denying




                                                                          A-3094-19T4
                                        7
arbitration as final orders for purposes of appeal. R. 2:2-3(3); GMAC v. Pittella,

205 N.J. 572, 582 n.6 (2011).

      The validity of an arbitration agreement is a question of law. Atalese v.

U.S. Legal Servs. Grp., L.P., 219 N.J. 430, 446 (2014) (citing Hirsch v. Amper

Fin. Servs., LLC, 215 N.J. 174, 186 (2013)). Accordingly, we use a de novo

standard of review when determining the enforceability of arbitration

agreements. Goffe v. Foulke Mgmt. Corp., 238 N.J. 191, 207 (2019) (citing

Hirsch, 215 N.J. at 186).

                                       B.

      The Agreement does not state what law governs the contract.             The

relationship between plaintiff and Re/Max HV involved real estate transactions

in New Jersey. Accordingly, the New Jersey Arbitration Act (NJAA), N.J.S.A.

2A:23B-1 to -36, governs. Arafa v. Health Express Corp., 243 N.J. 147, 166

(2020). "The NJAA governs 'all agreements to arbitrate made on or after

January 1, 2003,' and exempts from its provisions only 'an arbitration between

an employer and a duly elected representative of employees under a collective

bargaining agreement or collectively negotiated agreement." Id. at 167 (quoting

N.J.S.A. 2A:23B-3(a)). By contrast, the Federal Arbitration Act (FAA) controls

transactions affecting interstate commerce. See 9 U.S.C. § 2. We also note that


                                                                          A-3094-19T4
                                        8
if the FAA did apply, the result would be the same: arbitration would be

compelled.

      Under New Jersey law, arbitration is a creature of contract. N.J.S.A.

2A:23B-6; Hirsch, 215 N.J. at 187. "An agreement to arbitrate, like any other

contract, 'must be the product of mutual assent, as determined under customary

principles of contract law.'" Atalese, 219 N.J. at 442 (quoting NAACP of

Camden Cnty. E. v. Foulke Mgmt. Corp., 421 N.J. Super. 404, 424 (App. Div.

2011)).

      "Mutual assent requires that the parties have an understanding of the terms

to which they have agreed. 'An effective waiver requires a party to have full

knowledge of his [or her] legal rights and intent to surrender those rights.'" Ibid.

(quoting Knorr v. Smeal, 178 N.J. 169, 177 (2003)). "No particular form of

words is necessary to accomplish a clear and unambiguous waiver of rights."

Id. at 444. If the language in the arbitration clause is plain and understandable

to a reasonable person, the clause will be enforced. Ibid. Accordingly, both our

Supreme Court and we have upheld arbitration clauses phrased in various ways

so long as the clauses explained that arbitration is a waiver of the right to bring

suit in a judicial forum. See, e.g., Martindale v. Sandvik, Inc., 173 N.J. 76, 92

(2002); Curtis v. Cellco P'ship, 413 N.J. Super. 26, 33 (App. Div. 2010).


                                                                            A-3094-19T4
                                         9
      The arbitration provision in the Agreement is broadly worded. It requires

all disputes arising out of the Agreement, plaintiff's conduct, activities or service

as a real estate licensee, and plaintiff's relationship with Re/Max HV or any

Re/Max affiliate to first go to mediation and then binding arbitration. The

Agreement expressly states that plaintiff "is agreeing not to resort to the courts

or the judicial system and [is] waiving [her] rights to do so." We hold that that

broad language is a clear and unambiguous waiver of plaintiff's right to a jury

trial and her right to pursue statutory claims in a court of law.

      Plaintiff contends that because the arbitration provisions in the Agreement

did not expressly state that she was waiving her right to a jury trial or her right

to pursue statutory claims, the arbitration clause does not constitute an

enforceable waiver of her statutory rights under LAD.           In support of that

position, plaintiff cites to our Supreme Court's decision in Garfinkel v.

Morristown Obstetrics and Gynecology Associates, 168 N.J. 124 (2001).

      In Garfinkel, the Court sustained the plaintiff's right to file a civil action

alleging employment discrimination because the arbitration clause provided tha t

"any controversy or claim arising out of, or relating to, this Agreement or the

breach thereof, shall be settled by arbitration[.]" Id. at 128. The Court held that

that language was ambiguous as it related to a waiver of statutory rights under


                                                                             A-3094-19T4
                                        10
LAD. Id. at 127. The Court also held, however, that there was no bar to an

employee waiving the right to a jury trial under LAD in favor of arbitration, so

long as the waiver was voluntary, clear, and unambiguous. Id. at 135.

      One year later, in Martindale, the Court refined its holding in Garfinkel.

In Martindale, the Court held that an arbitration agreement was broad enough to

cover the waiver of LAD claims even when LAD was not expressly identified.

173 N.J. at 96. Accordingly, the Court explained

            we [do] not require a party to "refer specifically to the
            LAD or list every imaginable statute by name to
            effectuate a knowing and voluntary waiver of rights."
            Instead, we instructed that "a waiver-of-rights
            provision should at least provide that the employee
            agrees to arbitrate all statutory claims arising out of the
            employment relationship or its termination."

            [Id. at 95 (quoting Garfinkel, 168 N.J. at 135).]

      Following its decision in Martindale, our Supreme Court has also

emphasized that arbitration provisions are to be construed consistent with their

plain language and it is not always necessary to expressly waive a jury trial or

statutory claims. See Arafa, 243 N.J. at 171-72; accord Delaney v. Dickey, __

N.J. __ (2020) (slip op. at 16). Moreover, the Court has repeatedly emphasized

that the thrust of the NJAA, consistent with the Federal Arbitration Act, is to

favor arbitration by placing "arbitration agreements on an equal footing with


                                                                          A-3094-19T4
                                       11
other contacts[,]" and enforce the agreements according to their terms. Atalese,

219 N.J. at 439. 2

      Comparing the arbitration provisions in this case to those considered in

Garfinkel and Martindale, we conclude that the language here effectuated a

waiver of plaintiff's statutory right to a judicial forum to pursue the LAD claims.

While the arbitration language does not expressly refer to waiving statutory

rights, it uses broad and unambiguous language to include "all" "disputes,

complaints and other problems . . . that arise . . . out of this Agreement . . . or

. . . out of [plaintiff's] relationship with the Re/Max Network or any Re/Max

affiliate []including, without limitation, [Re/Max HV][.]" Moreover, there is no

ambiguity when plaintiff agreed "not to resort to the courts or the judici al

system" and waived her rights to do so.

                                         C.

      We reverse and vacate the trial court's holding that plaintiff was an

independent contractor. Under the clear and unambiguous language of the

arbitration provisions, that dispute relates both to the Agreement and plaintiff's


2
  LAD was amended effective March 18, 2019, to prohibit the waiver of any
substantive or procedural rights or remedies related to a claim of discrimination.
That amendment, however, does not apply to the Agreement because the
Agreement was executed in 2016 and the amendment to LAD applies
prospectively. N.J.S.A. 10:5-12.7.
                                                                             A-3094-19T4
                                        12
relationship with Re/Max HV. Accordingly, that issue is a question for the

arbitrator to decide. See Goffe, 238 N.J. at 211.

      Furthermore, plaintiff disputes her status as an independent contractor and

contends that there are disputed issues of material fact concerning that issue.

Our Supreme Court has held that a Re/Max licensed real estate agent should be

considered the employee of a brokerage company, rather than an independent

contractor, at least for purposes of computing workers' compensation insurance

premiums. Re/Max of N.J., Inc. v. Wausau Ins. Cos., 162 N.J. 282, 286 (2000).

Accordingly, to the extent that the issue cannot be resolved through mediation,

it will be for the arbitrator to determine whether the Court's holding in Re/Max

of New Jersey applies to plaintiff.

                                       D.

      We reject plaintiff's argument that the trial court erred in considering the

Agreement. While the motion was presented as a motion to dismiss under Rule

4:6-2, we have already explained that the motion should have been considered

as a motion to compel arbitration. Accordingly, it was appropriate and necessary

to consider the Agreement and its arbitration provisions in determining that

motion. Moreover, to the extent that the motion was evaluated as a motion to

dismiss under Rule 4:6-2, documents integral to the complaint, such as the


                                                                          A-3094-19T4
                                      13
Agreement, may be considered without converting the motion into one for

summary judgment. See E. Dickerson & Son, Inc. v. Ernst & Young, LLP, 361

N.J. Super. 362, 365 n.1 (App. Div. 2003) (adopting the holding of In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)).

                                        E.

      In summary, we affirm the order to the extent that it compelled mediation

and arbitration of all the claims in plaintiff's complaint. We vacate the ruling

that plaintiff was an independent contractor. Furthermore, we remand for the

entry of a new order and direct that the order compel mediation and arbitration

and stay the civil action pending those proceedings. See N.J.S.A. 2A:23B-7(g)

(stating that "[i]f the court orders arbitration, the court on just terms shall stay

any judicial proceeding that involves a claim subject to the arbitration."); see

also 9 U.S.C. § 3 (stating that a court action should be stayed if that action

involves "any issue referable to arbitration").

      Affirmed in part, vacated in part, and remanded.          We do not retain

jurisdiction.




                                                                            A-3094-19T4
                                        14